Case 0:18-cv-61047-UU Document 258-1 Entered on FLSD Docket 08/20/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

Case No.: 0 18-cv-61047 (UU)

UNITED STATES OF AMERICA,
Plaintiff,
V.

US STEM CELL CLINIC, LLC, a Florida
Profit corporation, and KRISTIN C.
COMELLA and THEODORE GRADEL,
individuals,

Defendants.

DECLARATION OF NIGEL WITSEY

I, Nigel Witsey, hereby make this declaration pursuant to and in accordance with 28

U.S.C. § 1746:

1) I am a resident of Seminole, Florida and am over eighteen years of age. I have
personal knowledge of the matters set forth herein.

2) Iam the legal guardian of my son Matthew Witsey (“Matthew”) upon whose behalf I
am making this Declaration. A copy of the order providing that I am Matthew’s legal
guardian as well as the Order from the Probate Division of the Sixth Judicial Circuit
for Pinellas County Florida are attached as Exhibit A.

3) In June 2016, when Matthew was 17 years old, he was injured in a motor vehicle
accident, and sustained a grievous injury to his brain stem which cut-off all voluntary
movement. He spent approximately five (5) months in a hospital. When he returned
home in December 2016, he was in a vegetative state and required around-the-clock
nursing care. In January 2017, Matthew’s doctors told us that his prognosis was not
Case 0:18-cv-61047-UU Document 258-1 Entered on FLSD Docket 08/20/2019 Page 2 of 3

good and that unless Matthew made progress over the following few months, he
would most likely remain in a vegetative state for the remainder of his life.

4) My wife and I refused to give up hope or accept the dire outlook of Matthew’s
doctors.’ We sought out alternative treatments, including hyperbaric oxygen and stem
cell therapies for the brain.

5) Because Matthew was receiving spinal stem cell injections every two months, I
arranged to have his cells banked at a tissue bank operated by US Stem Cell, Inc. (US
Stem Cells), pursuant to a Stem Cell Processing and Storage Agreement (the “Storage
Agreement”). Copies of my Storage Agreement and Certificate are attached
collectively as Exhibit B.

6) It is important to note that Matthew’s stem cell therapy was not administered by
defendant US Stem Cells, but at another clinic which, as I understand, was not named
in this lawsuit. We only banked the cells through US Stem Cells.

7) The Storage Agreement expressly provides that the Stem Cells stored pursuant to the
Storage Agreement are and shall remain our property and that they are to be used for
“Autologous Use” only.

8) Matthew has used his banked cells several times over the last two and half years.

9) Since beginning his alternative therapies, my family and I have seen great
improvement in Matthew. I cannot say definitively that his progress is solely related
to the stem cell therapy or a combination of the hyperbaric oxygen and stem cells or
some other natural healing process. What I can say is that the dramatic improvements
my wife and I have been seeing, date from when we began these therapies.

1 Matthew received wonderful care from the doctors, nurses and therapists at the hospital
immediately following his accident for which we will be forever grateful. However, we refuse to
accept that our son will not fully recover or reach a point of being able to live a quality life. It is
why we turned to alternative therapies.
Case 0:18-cv-61047-UU Document 258-1 Entered on FLSD Docket 08/20/2019 Page 3 of 3

10) I received no notice that Matthew’s stem cells were in jeopardy or were the subject of
an order calling for their destruction, until June 28, 2019 when I was notified by US
Stem Cells directly.

11) Prior to the notification I received from US Stem Cell on June 28, 2019, I did not see
any press coverage of this action or otherwise knew of the pendency of the action.

12) Within the last several days, I received a further notice that the original date of
destruction was postponed temporarily while US Stem Cells decides on its appeal
options. That, however, should have no bearing on my rights to recover my property
and or have it transferred to another facility for future use.

13) 1 was not part of this lawsuit and those stem cells that the FDA is seeking to destroy
are a part of my son’s healing process.

Wherefore, I respectfully request that this Court, reverse that portion of the injunction
calling for the destruction of my son’s stem cells,

I declare under a penalty of perjury that the foregoing is true and correct.

Executed this 20" day of August, 2019

DXB Ie

Nigel Witsey
